Citation Nr: 1100970	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-29 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cerebrovascular accident 
with right hemiparesis due to ischemic stroke, as secondary to 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel




INTRODUCTION

The Veteran served on active military duty from August 1963 to 
August 1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that the issue on appeal is entitlement to 
service connection on a secondary basis only, because the Veteran 
has limited his claim.  In his February 2007 claim, he requested 
service connection for a cerebrovascular accident with right 
hemiparesis as it related to his service-connected diabetes 
mellitus type II.  He also solicited two medical opinions from a 
private physician suggesting a link between his service-connected 
diabetes mellitus type II and the cerebrovascular accident.  
Neither the Veteran nor his representative has asserted that the 
cerebrovascular accident is related to the Veteran's military 
service.  Accordingly, the Board has considered this appeal only 
on that basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim.  Remand is required to attempt to obtain private 
medical records and to obtain a medical opinion.  

First, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2010).  This includes making reasonable 
efforts to obtain private medical records.  38 C.F.R. 
§ 3.159(c)(1), (2).  In a February 2007 letter, a private 
physician, Dr. A.F., noted that August 1984 medical records 
indicated elevated levels of cholesterol and triglycerides, 
borderline blood sugar, and blood pressure, and that he also had 
contact with the Veteran in March 2001.  The oldest private 
medical records associated with the claims file are from 2004.  
The RO has not yet attempted to obtain these medical records.  
Accordingly, an attempt should be made to obtain these relevant 
private medical records.

Second, VA's duty to assist includes ensuring that an examination 
provided by VA is adequate.  38 C.F.R. § 4.2 (2010); Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA 
provides the veteran with an examination in a service connection 
claim, the examination must be adequate).  The Veteran suffered a 
stroke with right hemiparesis in 2004 and was also diagnosed with 
diabetes around that time.  In an August 2006 VA examination 
report, the examiner opined that the Veteran's stroke was 
unrelated to diabetes mellitus.  In February 2007, a private 
physician, Dr. A.F., submitted a letter stating that with the 
Veteran's history of high lipids, and with diabetics having a 
higher incidence of vascular problems, these issues may have 
contributed to the stroke and artery blockage.  In a March 2008 
VA examination report, the examiner made conflicting statements 
regarding whether the claims file was present to review.  At one 
point, it was stated that information was obtained from the 
claims folder, but later in the report it was stated that the 
claims file was not available and all information was obtained 
from the Veteran.  The examiner opined that the Veteran's stroke 
was not as likely as not related to diabetes, noting that 
although there was increased stroke in diabetics, atherosclerosis 
of the carotid artery (a usual cause of strokes) required many 
years to develop, and the Veteran's diabetes was only recently 
diagnosed.  In April 2008, Dr. A.F. submitted another letter 
stating that in his medical opinion, it was at least as likely as 
not that the Veteran's diabetes played a significant role in his 
stroke despite the fact that the diabetes diagnosis came after 
the stroke.  Dr. A.F. noted that with diabetes, blood pressure 
and cholesterol need to be lower, and what might not have been 
treated could have been significant much earlier, and that by the 
time the diabetes diagnosis is made, most patients have had 
several years of the change in their metabolic process.  He felt 
that the history of high lipids and diabetes were contributors to 
the Veteran's vascular problems.  In December 2010, the Veteran's 
representative submitted medical treatise evidence suggesting 
that high blood glucose levels damages nerves and blood vessels, 
leading to complications such as heart disease and stroke, and 
that diabetics are far more likely to have heart disease and 
stroke.  

The Board finds that the August 2006 and March 2008 VA 
examinations are inadequate.  The 2006 VA examiner did not 
provide any rationale for his negative nexus opinion.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (holding that a 
mere medical conclusion is insufficient to permit the Board to 
make an informed decision regarding the probative value of that 
opinion and that generally, a medical opinion should address the 
appropriate theories of entitlement).  It appears that the 2008 
VA examiner did not review the claims file and did not address 
the February 2007 private medical opinion.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of 
the claims file by a VA examiner, without more, does not 
automatically render the opinion persuasive; the central issue is 
whether the examiner was informed of the relevant facts in 
rendering a medical opinion); Stefl, 21 Vet. App. at 123-24.  
Additionally, after the March 2008 VA examination and opinion was 
issued, an April 2008 private medical opinion and treatise 
evidence were received by VA.  See Nieves-Rodriguez, 22 Vet. App. 
at 302-04 (noting that the central issue is whether the examiner 
was informed of the relevant facts in rendering a medical 
opinion).  The Board also notes that the February 2007 and April 
2008 letters are not satisfactory upon which to grant service 
connection as they are speculative and not specific to the 
Veteran's medical history.  See Sklar v. Brown, 5 Vet. App. 140, 
145-46 (1993) (noting that the probative value of a medical 
opinion is diminished where the opinion is ambivalent); see also 
Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a 
medical article or treatise can provide support for a claim, but 
must be combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships); Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (holding that evidence favorable to the 
claim that merely suggests a possibility that the disorder might 
have been caused by service radiation exposure is insufficient to 
establish service connection).  Accordingly, remand is required 
to obtain a medical opinion that reconciles the medical evidence 
and opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the 
opportunity to identify by name, address and 
dates of treatment or examination any medical 
records that pertain to his blood pressure, 
elevated levels of cholesterol and 
triglycerides, and borderline blood sugar.  
Specifically request that the Veteran provide 
authorization to obtain the medical records 
of Dr. A.F., to include, but not limited to, 
records from August 1984 and March 2001.  
Subsequently, and after securing the proper 
authorizations where necessary, the AMC must 
make arrangements to obtain all the records 
of treatment or examination from all the 
sources listed by the Veteran which are not 
already on file.  All information obtained 
must be made part of the file.  All attempts 
to secure this evidence must be documented in 
the claims file by the AMC.  If, after making 
reasonable efforts to obtain named records 
the AMC is unable to secure same, the AMC 
must notify the Veteran and his 
representative and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC made 
to obtain those records; and (c) describe any 
further action to be taken by the AMC with 
respect to the claim.  The Veteran must then 
be given an opportunity to respond.

2.  After any additional records are 
associated with the claims file, request an 
opinion from an appropriate VA examiner.  If 
the examiner determines that a new 
examination is required, one must be 
conducted.  The claims folder must be made 
available to the examiner for review.  All 
clinical findings must be reported in detail 
and correlated to a specific diagnosis.  The 
rationale for all opinions expressed must be 
provided.  If an opinion cannot be provided 
without resort to speculation, it must be 
noted in the report, and a supporting 
rationale must be provided.  The examiner 
must provide an opinion, in light of the 
examination findings and the service and 
post-service medical evidence of record, 
whether the Veteran's service-connected 
diabetes mellitus type II caused and/or 
aggravated the Veteran's cerebrovascular 
accident with right hemiparesis due to 
ischemic stroke.  The examiner must expressly 
comment upon the August 2006 VA examination, 
the February 2007 private examiner opinion, 
the March 2008 VA examination, the April 2008 
private examiner opinion, and the medical 
treatise evidence submitted by the Veteran's 
representative.

3.  Notify the Veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  Review the opinion or examination report 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the AMC 
must implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

5.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


